

panwmorganstanleyascim.gif [panwmorganstanleyascim.gif] MORGAN STANLEY & CO. LLC
1585 BROADWAY 
NEW YORK, NY 10036-8293
(212) 761-4000
February 26, 2020


Fixed Dollar Accelerated Share Repurchase Transaction
Palo Alto Networks, Inc.
4401 Great America Parkway
Santa Clara, California 95054
Attention: Catherine Portman
e-mail: cportman@paloaltonetworks.com
___________________________________________________________________________________
Dear Sir/Madam:
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Morgan Stanley &
Co. LLC (“MSCO” or “Dealer”) and Palo Alto Networks, Inc., a Delaware
corporation (“Issuer”), on the Trade Date specified below (the “Transaction”).
This confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”)) (the “Equity Definitions”) are incorporated into
this Confirmation. The Transaction is a Share Forward Transaction for purposes
of the Equity Definitions. Any reference to a currency shall have the meaning
contained in Section 1.7 of the 2006 ISDA Definitions, as published by ISDA.
This Confirmation evidences a complete and binding agreement between MSCO and
Issuer as to the terms of the Transaction to which this Confirmation relates and
shall supersede all prior or contemporaneous written or oral communications with
respect thereto. This Confirmation shall be subject to an agreement (the
“Agreement”) in the form of the ISDA 2002 Master Agreement as if MSCO and Issuer
had executed an agreement in such form without any Schedule but with the
elections set forth in this Confirmation, including:


(i)The election of New York law as the governing law (without reference to its
choice of law provisions).


(ii)The election that subparagraph (ii) of Section 2(c) will not apply to the
Transaction.


(iii)The election that the “Cross Default” provisions of Section 5(a)(vi) of the
Agreement shall apply to Dealer, with a “Threshold Amount” of 3% of
shareholders’ equity for Morgan Stanley & Co. LLC (provided that (a) the phrase
“, or becoming capable at such time of being declared,” shall be deleted from
clause (1) of such Section 5(a)(vi) of the Agreement, (b) “Specified
Indebtedness” shall have the meaning specified in Section 14 of the Agreement,
except that such term shall not include obligations in respect of deposits
received in the ordinary course of Dealer’s banking business and (c) the



--------------------------------------------------------------------------------



following sentence shall be added to the end thereof: “Notwithstanding the
foregoing, an Event of Default shall not occur under either (1) or (2) above if
(a) the event or condition referred to in (1) or the failure to pay referred to
in (2) is caused by an error or omission of an administrative or operational
nature, (b) funds were available to Dealer to enable it to make the relevant
payment when due, and (c) such payment is made within three Local Business Days
after notice of such failure is given by Issuer.”).


(iv)Issuer Payee Representations. For the purpose of Section 3(f) of this
Agreement, Issuer makes the following representation to Dealer:


Issuer is a corporation for U.S. tax purposes and a U.S. person (as that term is
defined in Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended
(the “Code”)).


(v)Dealer Payee Representations. For the purpose of Section 3(f) of this
Agreement, Dealer makes the following representation to Issuer:


Dealer is a limited liability company duly organized and formed under the laws
of the State of Delaware and is a disregarded entity for U.S. federal income tax
purposes. Dealer’s sole member is a corporation duly organized under the laws of
the State of Delaware and is an exempt recipient under Section
1.6049-4(c)(1)(ii) of the United States Treasury Regulations.


(vi) Tax Documentation. Each party shall provide to the other party a valid
United States Internal Revenue Service Form W-9 (or successor thereto), (i) on
or before the date of execution of this Confirmation and (ii) promptly upon
learning that any such tax form previously provided by it has become obsolete or
incorrect. Additionally, each party shall, promptly upon request by the other
party, provide such other tax forms and documents reasonably requested by the
other party.


The Transaction shall be the only transaction under the Agreement. If there
exists any ISDA Master Agreement between MSCO and Issuer or any confirmation or
other agreement between MSCO and Issuer pursuant to which an ISDA Master
Agreement is deemed to exist between MSCO and Issuer, then, notwithstanding
anything to the contrary in such ISDA Master Agreement, such confirmation or
agreement or any other agreement to which MSCO and Issuer are parties, the
Transaction shall not be considered a transaction under, or otherwise governed
by, such existing or deemed to be existing ISDA Master Agreement.
If there is any inconsistency between the Agreement, this Confirmation and the
Equity Definitions, the following will prevail for purposes of the Transaction
in the order of precedence indicated: (i) this Confirmation; (ii) the Equity
Definitions; and (iii) the Agreement.



1.The terms of the particular Transaction to which this Confirmation relates are
as follows:


GENERAL TERMS:
Trade Date: As specified in Schedule I
Buyer: Issuer



--------------------------------------------------------------------------------



Seller: MSCO
Shares: Common Stock, par value USD 0.0001 per share, of Issuer (Ticker: PANW)
Forward Price: A price equal to the arithmetic mean (not a weighted average,
subject to “Market Disruption Event” below) of the 10b-18 VWAP on each
Calculation Date during the Calculation Period minus (ii) the Discount.
Discount: As specified in Schedule I
10b-18 VWAP: On any Calculation Date, a price per Share equal to the
volume-weighted average price of the Rule 10b-18 eligible trades in the Shares
for the entirety of such Calculation Date as determined in good faith and in a
commercially reasonable manner by the Calculation Agent by reference to the
screen entitled “PANW <Equity> AQR SEC” or any successor page as reported by
Bloomberg L.P. or any successor (without regard to pre-open or after-hours
trading outside of any regular trading session for such Calculation Date or
block trades (as defined in Rule 10b-18(b)(5) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) on such Calculation Date), or, if the
price displayed on such screen is clearly erroneous, such 10b-18 VWAP shall be
determined based on a volume weighted average price substantially similar to the
methodology set forth above in this paragraph, as determined by the Calculation
Agent in good faith and in a commercially reasonable manner.
Calculation Period:  The period from, and including, the Calculation Period
Start Date to, and including, the relevant Valuation Date.
Calculation Period Start Date: As specified in Schedule I
Calculation Dates:  As specified in Schedule I
Initial Shares:  As specified in Schedule I
Initial Share Delivery Date:  As specified in Schedule I. On the Initial Share
Delivery Date, Seller shall deliver to Buyer a number of Shares equal to the
Initial Shares in accordance with Section 9.4 of the Equity Definitions, with
the Initial Share Delivery Date being deemed to be a “Settlement Date” for
purposes of such Section 9.4.
Prepayment:  Applicable
Prepayment Amount:  As specified in Schedule I
Prepayment Date: As specified in Schedule I
3

--------------------------------------------------------------------------------



Exchange: The New York Stock Exchange
Related Exchange: All Exchanges; provided that Section 1.26 of the Equity
Definitions shall be amended to add the words “United States” before the word
“exchange” in the tenth line of such Section.
Market Disruption Event: The definition of “Market Disruption Event” in Section
6.3(a) of the Equity Definitions is hereby amended by deleting the words “at any
time during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” starting in the third line thereof.
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
Notwithstanding anything to the contrary in the Equity Definitions, if any
Scheduled Trading Day in the Calculation Period or the Buyer Settlement
Valuation Period (each such Scheduled Trading Day, an “Observation Day”) is a
Disrupted Day, the Calculation Agent may in good faith and in a commercially
reasonable manner elect to take one or more of the following actions: (i)
determine that such Observation Day is a Disrupted Day in whole, in which case
the Calculation Agent shall exclude the 10b-18 VWAP on such Observation Day in
determining the Forward Price or Buyer Settlement Price, as applicable, (ii)
determine that such Observation Day is a Disrupted Day in part, in which case
the Calculation Agent shall (x) determine the 10b-18 VWAP on such Observation
Day based on Rule 10b-18 eligible trades in the Shares on such day taking into
account the nature and duration of the relevant Market Disruption Event and (y)
determine the Forward Price or Buyer Settlement Price, as applicable, using an
appropriately weighted average of 10b-18 VWAPs instead of an arithmetic mean,
and/or (iii) elect to (x) postpone the Scheduled Valuation Date (in the case of
a disrupted Calculation Date) or (y) extend the Buyer Settlement Valuation
Period (in the case of a Disrupted Day during the Buyer Settlement Valuation
Period) by up to one Scheduled Trading Day for every Observation Day that is a
Disrupted Day during the Calculation Period or Buyer Settlement Valuation
Period, as applicable. For the avoidance of doubt, if the Calculation Agent
takes the action described in clause (ii) above, then such Disrupted Day shall
be an Observation Day for purposes of calculating the Forward Price or Buyer
Settlement Price, as applicable.
4

--------------------------------------------------------------------------------



Any Scheduled Trading Day on which, as of the date hereof, the Exchange is
scheduled to close prior to its normal close of trading shall be deemed not to
be a Scheduled Trading Day. If a closure of the Exchange prior to its normal
close of trading is scheduled (x) on any Scheduled Trading Day during the
Calculation Period following the date hereof or (y) on any Scheduled Trading Day
during the Buyer Settlement Valuation Period after the relevant Buyer Election
Date, then such Scheduled Trading Day shall be deemed to be a Disrupted Day in
full.
If a Disrupted Day occurs (or is deemed to occur) during the Calculation Period
or the Buyer Settlement Valuation Period, as the case may be, and each of the
nine immediately following Scheduled Trading Days is a Disrupted Day (a
“Disruption Event”), then the Calculation Agent, in its good faith and
commercially reasonable discretion, may deem the day such Disruption Event
occurs and each consecutive Disrupted Day thereafter to be an Observation Day
that is not a Disrupted Day and determine the 10b-18 VWAP for each such
Observation Day using its good faith and commercially reasonable estimate of the
value of the Shares on such day based on the volume, historical volatility and
trading patterns and price of the Shares and such other factors as it deems
appropriate and commercially reasonable to take into account.
VALUATION:
Valuation Date(s): The earlier of (i) the Scheduled Valuation Date and (ii) any
earlier accelerated Valuation Date as a result of MSCO’s election in accordance
with the immediately succeeding paragraph.
MSCO shall have the right to accelerate the Valuation Date, for the whole
Transaction or only a part thereof (it being understood that any such partial
acceleration shall represent at least 25% of the Prepayment Amount unless any
smaller amount represents the entire outstanding portion of the Transaction), to
any Scheduled Trading Day that is on or after the Lock-Out Date and prior to the
Scheduled Valuation Date by notice (each such notice, an “Acceleration Notice”)
to Issuer by 7:00 p.m., New York City time, on the Exchange Business Day
immediately following the accelerated Valuation Date (the “Acceleration Date”).
MSCO shall specify in each Acceleration Notice the portion of the Prepayment
Amount that is subject to acceleration. If the portion of the Prepayment Amount
that is subject to acceleration is less than the full remaining Prepayment
5

--------------------------------------------------------------------------------



Amount, then the Calculation Agent shall make such mechanical or administrative
adjustments to the terms of the Transaction as appropriate in order to take into
account the occurrence of such Acceleration Date (including cumulative
adjustments to take into account all prior Acceleration Dates).
Scheduled Valuation Date: As specified in Schedule I, subject to postponement in
accordance with “Market Disruption Event” above.
Lock-Out Date: As specified in Schedule I
SETTLEMENT TERMS:
Physical Settlement: Applicable. On any Valuation Date (including any
Acceleration Date, if applicable), the Calculation Agent shall calculate the
Settlement Amount for the relevant portion of the Transaction. The “Settlement
Amount” for the Transaction is a number of Shares equal to (a) (i) the
Prepayment Amount divided by (ii) the Forward Price minus (b) the Initial
Shares, rounded to the nearest whole number of Shares.
If the Settlement Amount is positive, Seller shall deliver to Buyer a number of
Shares equal to the Settlement Amount on the Settlement Date. If the Settlement
Amount is negative, the provisions of Buyer Settlement shall apply.
Settlement Currency: USD 
Settlement Date: The date that falls one Settlement Cycle after the relevant
Valuation Date or Acceleration Date if prior to the Scheduled Valuation Date for
the relevant portion of the Transaction (the final Settlement Date, the “Final
Settlement Date”).
Buyer Settlement: If the Settlement Amount is negative, Buyer may elect that the
Buyer Share Settlement provisions apply in lieu of the Buyer Cash Settlement
Method provisions by written notice to Seller, which notice shall be effective
if received by Seller by the earlier of (i) the Scheduled Valuation Date and
(ii) the Scheduled Trading Day immediately following the final Acceleration Date
(such date, the “Buyer Election Date”).
Buyer Cash Settlement:  If Cash Settlement is applicable, then Buyer shall pay
to Seller the absolute value of the Buyer Cash Settlement Amount on the Buyer
Cash Settlement Payment Date.
Buyer Cash Settlement Amount:  An amount equal to (a) the aggregate of each
negative Settlement Amount, multiplied by (b) the Buyer Settlement Price.
6

--------------------------------------------------------------------------------



Buyer Settlement Price:  Subject to “Market Disruption Event” above, an amount
equal to the arithmetic mean of the 10b-18 VWAP for each Scheduled Trading Day
in the Buyer Settlement Valuation Period, plus a commercially reasonable
commission associated with the repurchase of Shares in connection with the
unwind of MSCO’s commercially reasonable hedge position, which shall not exceed
USD 0.02.
Buyer Settlement Valuation Period:  A number of Scheduled Trading Days selected
by the Calculation Agent as necessary to unwind MSCO’s commercially reasonable
hedge position in a commercially reasonable manner, beginning on the Scheduled
Trading Day immediately following the Buyer Election Date, subject to “Market
Disruption Event” above.
Buyer Cash Settlement Payment Date:  The Currency Business Day immediately
following the last day of the Buyer Settlement Valuation Period.
Buyer Share Settlement: On the Final Settlement Date, Buyer shall deliver to
Seller a number of Shares equal to the Buyer Share Settlement Percentage
multiplied by the absolute value of the aggregate of each negative Settlement
Amount. Buyer’s obligation under this provision shall be netted against any
obligations of Seller under “Physical Settlement” above on the Final Settlement
Date.
Buyer Share Settlement Percentage: As specified in Schedule I
Other Applicable Provisions: The last sentence of Section 9.2, Sections 9.8,
9.9, 9.10 and 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Buyer is the issuer of the Shares) and Section 9.12 of the Equity
Definitions will be applicable to the Transaction.
SHARE ADJUSTMENTS:
Potential Adjustment Event: In addition to the events described in Section
11.2(e) of the Equity Definitions, the occurrence of a Disrupted Day (including
due to the occurrence of a Regulatory Disruption) shall constitute a Potential
Adjustment Event. In the case of any Disrupted Day, the Calculation Agent may,
in its commercially reasonable judgment, adjust any relevant terms of the
Transaction as the Calculation Agent determines
7

--------------------------------------------------------------------------------



appropriate to account for the material economic effect on the Transaction of
such Disrupted Day. 
Different Dividend: For any calendar quarter, any dividend or distribution on
the Shares with an ex-dividend date occurring during such calendar quarter
(other than any dividend or distribution of the type described in Section
11.2(e)(i) or Section 11.2(e)(ii)(A) of the Equity Definitions) (a “Dividend”)
the amount or value of which (as determined in good faith and in a commercially
reasonable manner by the Calculation Agent), when aggregated with the amount or
value (as determined in good faith and in a commercially reasonable manner by
the Calculation Agent) of any and all previous Dividends with ex-dividend dates
occurring in the same calendar quarter, differs from the Ordinary Dividend
Amount.
Ordinary Dividend Amount: As specified in Schedule I 
Extraordinary Dividend: The per Share cash dividend or distribution, or a
portion thereof, declared by Issuer on the Shares that is classified by the
board of directors of Issuer as an “extraordinary” dividend. 
Consequences of Different Dividend: The declaration by the Issuer of any
Different Dividend, the ex-dividend date for which occurs or is scheduled to
occur during the Relevant Dividend Period (as defined below) for the
Transaction, shall constitute an Additional Termination Event in respect of such
Transaction, with Buyer as the sole Affected Party and such Transaction as the
sole Affected Transaction. For the avoidance of doubt, upon the occurrence of
such Additional Termination Event due to the declaration of a Different
Dividend, the Calculation Agent shall not consider such Different Dividend in
calculating the Payment Amount.
Early/Late Ordinary Dividend Payment: If an ex-dividend date for any Dividend
that is neither (x) a dividend or distribution of the type described in Section
11.2(e)(i) or Section 11.2(e)(ii)(A) of the Equity Definitions nor (y) an
Extraordinary Dividend, occurs during any calendar quarter occurring (in whole
or in part) during the Relevant Dividend Period and such ex-dividend date is not
on the Scheduled Ex-Dividend Date for such calendar quarter, the Calculation
Agent shall make such adjustment to the exercise, settlement, payment or any
other terms of the Transaction in a commercially reasonable manner to account
for the economic effect on the Transaction of such event solely attributable to
the timing of such event. 
Scheduled Ex-Dividend Dates: As specified in Schedule I
8

--------------------------------------------------------------------------------



Relevant Dividend Period: The period from, and including, the Trade Date for the
Transaction to, and including, the later of (i) the fifth Scheduled Trading Day
following the Scheduled Valuation Date for the Transaction and (ii) the last day
of any Buyer Settlement Valuation Period for the Transaction.
Method of Adjustment: Calculation Agent Adjustment
EXTRAORDINARY EVENTS:
Consequences of Merger Events:
Share-for-Share: Modified Calculation Agent Adjustment
Share-for-Other: Cancellation and Payment
Share-for-Combined: Cancellation and Payment
Tender Offer: Applicable; provided that Section 12.1(d) of the Equity
Definitions shall be amended by replacing “10%” in the third line thereof with
“20%”. If the Calculation Agent makes any adjustment to the terms of this
Transaction upon the announcement of a Tender Offer, then the Calculation Agent
shall make a further adjustment to the terms of the same Transaction upon any
announcement of the abandonment of any such Tender Offer.
Consequences of Tender Offers:
Share-for-Share: Modified Calculation Agent Adjustment
Share-for-Other: Modified Calculation Agent Adjustment
Share-for-Combined: Modified Calculation Agent Adjustment
Any adjustment to the terms of any Transaction hereunder and the determination
of any amounts due upon termination of any Transaction hereunder as a result of
a Merger Event or Tender Offer shall be made without duplication in respect of
any prior adjustment hereunder (including, without limitation, any prior
adjustment pursuant to Section 7 below).
New Shares: In the definition of New Shares in Section 12.1(i) of the Equity
Definitions, the text in clause (i) thereof shall be deleted in its entirety and
replaced with “publicly quoted, traded or listed on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors)”.
Composition of Combined Consideration: Not Applicable
Nationalization, Insolvency or Delisting: Cancellation and Payment; provided
that, in addition to the provisions of Section 12.6(a)(iii) of the Equity
Definitions, it
9

--------------------------------------------------------------------------------



shall constitute a Delisting if the Exchange is located in the United States and
the Shares are not immediately re-listed, re-traded or re-quoted on any of the
New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.
ADDITIONAL DISRUPTION EVENTS:
Change in Law: Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (i) replacing the phrase “the interpretation”
in the third line thereof with the phrase “, or announcement or statement of,
the formal or informal interpretation”, (ii) replacing the word “Shares” where
it appears in clause (X) thereof with the words “Hedge Position” and (iii)
adding the words “, or holding, acquiring or disposing of Shares or any Hedge
Position relating to,” after the word “under” in clause (Y) thereof; provided
further that (i) any determination as to whether (A) the adoption of or any
change in any applicable law or regulation (including, for the avoidance of
doubt and without limitation, (x) any tax law or (y) adoption or promulgation of
new regulations authorized or mandated by existing statute) or (B) the
promulgation of or any change in the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law or
regulation (including any action taken by a taxing authority), in each case,
constitutes a “Change in Law” shall be made without regard to Section 739 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any similar
legal certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, and (ii) Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by replacing the parenthetical beginning
after the word “regulation” in the second line thereof the words “(including,
for the avoidance of doubt and without limitation, (x) any tax law or (y)
adoption or promulgation of new regulations authorized or mandated by existing
statute)”.
Failure to Deliver: Applicable
Insolvency Filing: Applicable
Hedging Disruption: Applicable
Loss of Stock Borrow: Applicable
10

--------------------------------------------------------------------------------



        Maximum Stock Loan Rate: As specified in Schedule I
Increased Cost of Stock Borrow: Applicable
        Initial Stock Loan Rate: As specified in Schedule I
Determining Party: For all applicable events, MSCO; provided that following any
determination hereunder and upon written request by Issuer, the Determining
Party shall provide Issuer with a reasonably detailed explanation in writing of
its determination calculation including, where applicable, a description of the
methodology and the basis for such determination calculation; provided further
that in no event will Dealer be obligated to share with Issuer any proprietary
or confidential data or information or any proprietary or confidential models
used by it.
Hedging Party: For all Additional Disruption Events, MSCO
Non-Reliance: Applicable
Agreements and Acknowledgments
Regarding Hedging Activities: Applicable
Additional Acknowledgments: Applicable
Hedging Adjustments: Whenever the Calculation Agent, Hedging Party or
Determining Party, as the case may be, is called upon to make a determination,
calculation or adjustment pursuant to the terms of this Confirmation or the
Equity Definitions to take into account the effect of an event, the Calculation
Agent, Hedging Party or Determining Party, as the case may be, shall make such
determination, calculation or adjustment in a commercially reasonable manner and
by reference to the effect of such event on MSCO’s hedge position, with the
Calculation Agent assuming that MSCO maintains a commercially reasonable Hedge
Position in respect of the Transaction.
2.Calculation Agent: MSCO; provided that, following the occurrence of an Event
of
Default pursuant to Section 5(a)(vii) of the Agreement with respect to which
Dealer is the sole Defaulting Party, Issuer shall have the right to designate a
nationally recognized third-party dealer in over-the-counter corporate equity
derivatives to act as the Calculation Agent with respect to the Transactions
under this Confirmation. Following any determination or calculation by the
Calculation Agent hereunder, upon a written request by Issuer, the Calculation
Agent will promptly (but in any event no later than five (5) Exchange Business
Days following receipt of such written request by Dealer) provide to Issuer by
e-mail to the e-mail address provided by Issuer in such written request a
11

--------------------------------------------------------------------------------



report (in a commonly used file format for the storage and manipulation of
financial data) displaying in reasonable detail the basis for such determination
or calculation, as the case may be, it being understood that the Calculation
Agent shall not be obligated to disclose any proprietary or confidential models
or any other confidential or proprietary information, in each case, used by it
for such determination or calculation. Whenever the Calculation Agent is
required to act or to exercise judgment in any way with respect to any
Transaction hereunder, it will do so in good faith and in a commercially
reasonable manner.
3.Account Details and Notices:
           
(a)Account for delivery of Shares to Issuer:


Bank: JPMorgan Chase Bank, N.A.
ABA#: 322271627
Swift Code: CHASUS33
Location: 300 South Grand Avenue, Floor 04-STE 460
Los Angeles, CA 90071
Acct No.: 2970321628
(b)Account for payments to Issuer:


        To be provided upon request
(c)Account for payments and delivery of Shares to MSCO:


To be provided separately.
(d)For purposes of this Confirmation:
(i) Address for notices or communications to Issuer:
Palo Alto Networks, Inc.
3000 Tannery Way
Santa Clara, California 95054
Attention: Chief Financial Officer
Telephone No.: (408) 753-4000
(ii) Address for notices or communications to MSCO:


Morgan Stanley & Co. LLC
1585 Broadway
New York, NY 10036-8293
Attention: Joel Carter
Email: Joel.Carter@Morganstanley.com
With a copy to:
Morgan Stanley & Co. LLC
1585 Broadway
New York, NY 10036-8293
12

--------------------------------------------------------------------------------



Attention: Steven Seltzer
Email: Steven.Seltzer1@morganstanley.com
4.Amendments to the Equity Definitions.
(a)Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative effect on the theoretical value of the
relevant Shares” and replacing them with the words “in the commercially
reasonable judgment of the Calculation Agent, a material economic effect on the
Shares or the relevant Transaction (provided that such event is not based on (x)
an observable market, other than the market for Issuer’s own stock or (y) an
observable index, other than an index calculated measured solely by reference to
Issuer’s own operations)”.
(b)The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction or Share Forward Transaction, then,
following the announcement or occurrence of any Potential Adjustment Event, the
Calculation Agent will determine whether such Potential Adjustment Event has a
material economic effect on the Transaction and, if so, will (i) make
appropriate adjustment(s), if any, to any one or more of:’ and the portion of
such sentence immediately preceding clause (ii) thereof is hereby amended by
deleting the words “diluting or concentrative” and with respect to any Potential
Adjustment Event under Sections 11.2(e)(ii)(B), (C) and (D), 11.2(e)(v),
11.2(e)(vi), or 11.2(e)(vii) only, deleting the phrase “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing it with the phrase “(and, for the avoidance of doubt, adjustments may
be made to account solely for changes in volatility, expected dividends, stock
loan rate or liquidity relative to the relevant Shares or to the Transaction.
(c)Section 11.2(e)(vii) of the Equity Definitions is hereby amended and restated
as follows: any other corporate event of the Issuer that in the commercially
reasonable judgment of the Calculation Agent has a material economic effect on
the theoretical value of the Shares, options on the Shares or the Transaction;
provided that such corporate event of the Issuer is not based on (a) an
observable market, other than the market for Issuer’s own stock or (b) an
observable index, other than an index calculated measured solely by reference to
Issuer’s own operations.
(d)the definition of “Announcement Date” in Section 12.1(l) of the Equity
Definitions is hereby amended by (a) replacing the words “a firm” with the word
“any” in the fourth lines thereof, (b) replacing the word “leads to the” with
the words “, if completed, would lead to a” in the fifth line thereof, (c)
replacing the words “voting shares” with the word “, voting power or Shares” in
the fifth line thereof, (d) inserting the words “by any entity” after the word
“announcement” in the fourth line thereof and (e) inserting the words “or to
explore the possibility of purchasing or otherwise obtaining” after the word
“obtain” in the fourth line thereof;
(e)Section 12.3(d) of the Equity Definitions shall each be amended by replacing
each occurrence of the words “Tender Offer Date” by “Announcement Date.”
(f)Section 12.6(c)(ii) of the Equity Definitions is hereby amended by replacing
the words “the Transaction will be cancelled,” in the first line with the words
“MSCO will have the right to cancel the Transaction,”.
(g)Section 12.9(b)(iv) of the Equity Definitions is hereby amended by (A)
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection
13

--------------------------------------------------------------------------------



(B); and (B) replacing the phrase “neither the Non-Hedging Party nor the Lending
Party lends Shares” with the phrase “such Lending Party does not lend Shares” in
the penultimate sentence.
(h)Section 12.9(b)(v) of the Equity Definitions is hereby amended by (A) adding
the word “or” immediately before subsection “(B)” and deleting the comma at the
end of subsection (A); and (B)(1) deleting subsection (C) in its entirety, (2)
deleting the word “or” immediately preceding subsection (C) and (3) replacing in
the penultimate sentence the words “either party” with “the Hedging Party” and
(4) deleting clause (X) in the final sentence.
5.Alternative Termination Settlement.


In the event that (a) an Early Termination Date (whether as a result of an Event
of Default or a Termination Event) occurs or is designated with respect to the
Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Issuer’s control, or (iii) an Event of Default in which
Issuer is the Defaulting Party or a Termination Event in which Issuer is the
Affected Party other than an Event of Default of the type described in Section
5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a Termination Event of
the type described in Section 5(b) of the Agreement, in each case that resulted
from an event or events outside Issuer’s control), if either party would owe any
amount to the other party pursuant to Section 6(d)(ii) of the Agreement or any
Cancellation Amount pursuant to Article 12 of the Equity Definitions (any such
amount, a “Payment Amount”), then such payment shall be paid as set forth under
the Agreement or Equity Definitions, as the case may be, unless Issuer makes an
election to the contrary (which election shall be effective only if Issuer
represents in writing to MSCO that, as of the date of such election, Issuer is
not in possession or otherwise aware of any material nonpublic information
regarding Issuer or the Shares). no later than the Early Termination Date or the
date on which such Transaction is terminated or cancelled, in which case Issuer
or MSCO, as the case may be, shall deliver to the other party a number of Shares
(or a number of units, each comprising the number or amount of the securities or
property that a hypothetical holder of one Share would receive in the case of a
Nationalization, Insolvency or Merger Event, as the case may be (each such unit,
an “Alternative Delivery Unit”)), with a value equal to the Payment Amount. In
determining the number of Shares (or Alternative Delivery Units) required to be
delivered under this provision, the Calculation Agent may take into account a
number of factors, including, without limitation, the market price of the Shares
(or Alternative Delivery Units) on the Early Termination Date or the date of
early cancellation or termination, as the case may be. Additionally, (x) if such
delivery is made by MSCO, the Calculation Agent shall take into account the
prices at which MSCO purchases Shares (or Alternative Delivery Units) to fulfill
its delivery obligations under this Section 5 (assuming that MSCO makes such
purchases in a commercially reasonable manner that reflects the prevailing
market prices of the Shares as of the time of such purchases) and (y) if such
delivery is made by the Issuer, the Calculation Agent shall apply a commercially
reasonable illiquidity discount for Shares (or Alternative Delivery Units) of
companies of comparable size, maturity, and line of business and take into
account any commercially reasonable carrying charges and expenses incurred in
connection with the restricted status of such Shares under applicable securities
laws.


6.Special Provisions for Acquisition Transaction Announcements.
(a)If an Acquisition Transaction Announcement occurs on or prior to the final
Valuation Date, then the Calculation Agent shall make such adjustments to the
exercise, settlement, payment or any other terms of the Transaction in a
commercially reasonable manner (including, without limitation and for the
avoidance of doubt, adjustments that would allow the Settlement Amount to be
less than zero), at such
14

--------------------------------------------------------------------------------



time or at multiple times as the Calculation Agent reasonably determines
appropriate in good faith, to account for the economic effect on the Transaction
of such Acquisition Transaction Announcement (including adjustments to account
for changes in volatility, stock loan rate, value of any commercially reasonable
Hedge Positions in connection with the Transaction and liquidity relevant to the
Shares or to such Transaction). If an Acquisition Transaction Announcement
occurs after the Trade Date but prior to the Lock-Out Date, the Lock-Out Date
shall be deemed to be the date of such Acquisition Transaction Announcement.
(b)“Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Issuer or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement by the Issuer or any of its subsidiaries of the intention to
solicit or enter into, or to explore strategic alternatives or other similar
undertaking that may include, an Acquisition Transaction, (iv) any other
announcement that in the reasonable judgment of the Calculation Agent may result
in an Acquisition Transaction or (v) any announcement subsequent to an
Acquisition Transaction Announcement relating to an amendment, extension,
withdrawal or other change to the subject matter of a prior Acquisition
Transaction Announcement. For the avoidance of doubt, the term “announcement” as
used in the definition of Acquisition Transaction Announcement refers to any
public statement and/or any announcement related to an Acquisition Transaction
made by Issuer or a Valid Third Party Entity. “Valid Third Party Entity” means
any third party that has a bona fide intent to enter into or consummate such
Acquisition Transaction (it being understood and agreed that in determining
whether such third party has such a bona fide intent, the Calculation Agent may
take into consideration the effect of the relevant announcement by such third
party on the Shares and/or options relating to the Shares).
(c)“Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition, the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “30%” and to “50%” by “75%” and without
reference to the clause beginning immediately following the definition of
Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction (as defined below) or any other transaction involving the merger of
Issuer with or into any third party, (ii) the sale or transfer of all or
substantially all of the assets or liabilities of Issuer, (iii) a
recapitalization, reclassification, binding share exchange or other similar
transaction, (iv) any acquisition, lease, exchange, transfer, disposition
(including by way of spin-off or distribution) of assets or liabilities
(including any capital stock or other ownership interests in subsidiaries) or
other similar event by Issuer or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Issuer or its subsidiaries
exceeds 30% of the market capitalization of Issuer and (v) any transaction with
respect to which Issuer or its board of directors has a legal obligation to make
a recommendation to its shareholders in respect of such transaction (whether
pursuant to Rule 14e-2 under the Exchange Act or otherwise).
7.MSCO Adjustments.
In the event that MSCO determines in its good faith reasonable judgment, based
on the advice of counsel, that it is appropriate with regard to any legal,
regulatory or self-regulatory requirements or related policies and procedures
(whether or not such requirements, policies or procedures are imposed by law or
have been voluntarily adopted by MSCO, and including, without limitation, Rule
10b-18, Rule 10b-5, Regulations 13D-G and Regulations 14D-E, each under the
Exchange Act, (provided that such requirements, policies and procedures relate
to regulatory issues and are generally applicable in similar situations and are
applied in a
15

--------------------------------------------------------------------------------



consistent manner in similar transactions), for MSCO to refrain from purchasing
Shares or engaging in other market activity or to purchase fewer than the number
of Shares or to engage in fewer or smaller other market transactions than MSCO
would otherwise purchase or engage in (such determination, a “Regulatory
Disruption”) on any Scheduled Trading Day(s) on or prior to the conclusion of
the Potential Purchase Period (as defined below), then MSCO may, in its
reasonable discretion, elect that a Market Disruption Event shall be deemed to
have occurred and will be continuing on any such Scheduled Trading Day(s) and
each such Scheduled Trading Day shall be a Disrupted Day (subject to “Market
Disruption Event” above). Dealer shall notify Issuer as soon as practicable that
a Regulatory Disruption has occurred and the basis for such Regulatory
Disruption and the Scheduled Trading Days affected by it; provided that the
Dealer shall not be obligated to disclose any proprietary or confidential models
or any other confidential or proprietary information, in each case, used by it
for such determination.
8.Covenants.
Issuer covenants and agrees that:
(a)Until the end of the Potential Purchase Period (as defined below), neither it
nor any of its affiliated purchasers (as defined in Rule 10b-18 under the
Exchange Act, “Rule 10b-18”) shall directly or indirectly (which shall be deemed
to include the writing or purchase of any cash-settled or other derivative
transaction which references Shares or structured Share repurchase or other
derivative with a hedging period, calculation period or settlement valuation
period or similar period that overlaps with the Transaction) purchase, offer to
purchase, place any bid or limit order relating to a purchase of or commence any
tender offer relating to Shares (or any security convertible into or
exchangeable for Shares) without the prior written approval of MSCO or take any
other action that would cause the purchase by MSCO of any Shares in connection
with this Confirmation not to qualify for the safe harbor provided in Rule
10b-18 under the Exchange Act (assuming for the purposes of this paragraph that
such safe harbor were otherwise available for such purchases); provided that
Issuer and/or any affiliated purchasers of Issuer may effect Permitted Open
Market Repurchases through Dealer (or its affiliate) so long as the amount of
Shares repurchased on any Calculation Date, in aggregate, by Issuer and all
affiliated purchasers of Issuer does not exceed the Open Market Share Repurchase
Threshold. “Potential Purchase Period” means the period from, and including, the
Trade Date to, and including, the latest of (i) the last day of any Buyer
Settlement Valuation Period, (ii) the earlier of (A) the date five Exchange
Business Days immediately following the last day of the Calculation Period and
(B) the Scheduled Valuation Date and (iii) if an Early Termination Date occurs
or the Transaction is cancelled pursuant to Article 12 of the Equity
Definitions, a date determined by MSCO in its commercially reasonable discretion
and communicated to Issuer no later than the Exchange Business Day immediately
following such date (or, in the absence of such communication, the date that is
five Exchange Business Days immediately following such date).
(b)It will comply with all laws, rules and regulations applicable to it
(including, without limitation, the Securities Act of 1933 (the “Securities
Act”) and the Exchange Act) in connection with the transactions contemplated by
this Confirmation.
(c)Without limiting the generality of Section 13.1 of the Equity Definitions, it
is not relying, and has not relied, upon MSCO or any of its representatives or
advisors with respect to the legal, accounting, tax or other implications of
this Confirmation and that it has conducted its own analyses of the legal,
accounting, tax and other implications of this Confirmation, and that MSCO and
its affiliates may from time to time effect transactions for their own account
or the account of customers and hold positions in securities or options on
securities of Issuer and that MSCO and its affiliates may continue to conduct
such transactions
16

--------------------------------------------------------------------------------



during the term of this Confirmation. Without limiting the generality of the
foregoing, Issuer acknowledges that MSCO is not making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.
(d)The Shares are not, and Issuer will not cause the Shares to be, subject to a
“restricted period” (as defined in Regulation M promulgated under the Exchange
Act) at any time during any Potential Purchase Period for any Transaction unless
Issuer has provided written notice to Dealer of such restricted period not later
than the Scheduled Trading Day immediately preceding the first day of such
“restricted period”; Issuer acknowledges that any such notice may be treated as
a Regulatory Disruption pursuant to this Confirmation; accordingly, Issuer
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 9(c) of this Confirmation. Issuer is not currently
contemplating any “distribution” (as defined in Regulation M promulgated under
the Exchange Act) of Shares, or any security for which Shares are a “reference
security” (as defined in Regulation M promulgated under the Exchange Act).
(e)It will not during the term of the Transaction make, or, to the extent within
its control, permit to be made, any public announcement (as defined in Rule
165(f) under the Securities Act) of any Merger Transaction or potential Merger
Transaction unless such public announcement is made prior to the open or after
the close of the regular trading session on the Exchange for the Shares. “Merger
Transaction” means any merger, acquisition or similar transaction involving a
recapitalization of Issuer as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act. Issuer acknowledges that any such public announcement may trigger
the provision set forth in Section 7 above.
(f)Not later than 7:00 AM New York City time on the day following the
announcement of a Merger Transaction, Issuer shall provide MSCO with written
notice, which notice shall specify (i) the nature of such announcement; (ii)
Issuer’s average daily “Rule 10b-18 purchases” as defined in Rule 10b-18 during
the three full calendar months immediately preceding such announcement and (iii)
the number of Shares purchased pursuant to the block purchase proviso in Rule
10b-18(b)(4) under the Exchange Act for the three full calendar months preceding
the date of such announcement. Such written notice shall be deemed to be a
certification by Issuer to MSCO that such information is true and correct in all
material respects. Issuer understands that MSCO will use this information in
calculating the trading volume for purposes of Rule 10b-18. In addition, Issuer
shall promptly provide written notice to MSCO of the occurrence of the
completion of such transaction or the completion of the vote by target
shareholders related to such transaction. Issuer acknowledges that its delivery
of such notices must comply with the standards set forth in Section 10(c) below.
(g)(A) Any Shares or Alternative Delivery Units delivered to MSCO may be
transferred by and among MSCO and its affiliates and Issuer shall effect such
transfer without any further action by MSCO and (B) after the period of 6 months
from the date that Issuer elects to deliver any Shares or Alternative Delivery
Units pursuant to the terms of this Transaction (or no later than 1 year from
such date, if at the time of MSCO’s or its affiliate’s request, informational
requirements of Rule 144 under the Securities Act are not satisfied with respect
to Issuer) has elapsed in respect of any such election to deliver Shares or
Alternative Delivery Units to MSCO, Issuer shall promptly remove, or cause the
transfer agent for such Shares or Alternative Delivery Units to remove, any
legends referring to any restrictions or requirements related to any applicable
securities laws upon request by MSCO (or such affiliate of MSCO) to Issuer or
such transfer agent, without
17

--------------------------------------------------------------------------------



any requirement for the delivery of any certificate, consent, agreement, opinion
of counsel, notice or any other document, any transfer tax stamps or payment of
any other amount or any other action by MSCO (or such affiliate of MSCO).
Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 of the Securities Act or any successor rule are amended, or the
applicable interpretation thereof by the Securities and Exchange Commission or
any court change after the Trade Date, the agreements of Issuer herein shall be
deemed modified to the extent necessary, as determined by MSCO, to comply with
Rule 144 of the Securities Act, as in effect at the time of delivery of the
relevant Shares or Alternative Delivery Units.
9.Representations, Warranties, Acknowledgments, and Agreements.
(a)Issuer hereby represents and warrants to MSCO on the date hereof and on and
as of the Initial Share Delivery Date that:
(i)None of Issuer and its officers and directors is aware of any material
nonpublic information regarding Issuer or the Shares, and is entering into the
Transaction in good faith and not as part of a plan or scheme to evade the
prohibitions of federal securities laws, including, without limitation, Rule
10b-5 under the Exchange Act and (B) Issuer agrees not to alter or deviate from
the terms of this Confirmation or enter into or alter a corresponding or hedging
transaction or position with respect to the Shares (including, without
limitation, with respect to any securities convertible or exchangeable into the
Shares) during the term of this Confirmation. Without limiting the generality of
the foregoing, all reports and other documents filed by Issuer with the
Securities and Exchange Commission pursuant to the Exchange Act when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents) do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.
(ii)The transactions contemplated by this Confirmation have been authorized
under Issuer’s publicly announced program to repurchase Shares prior to the
Trade Date.
(iii)Issuer is not entering into the Transaction or making any election
hereunder to facilitate a distribution of the Shares (or any security
convertible into or exchangeable for Shares) or in connection with a future
issuance of securities.
(iv)Issuer is not entering into the Transaction or making any election hereunder
to create actual or apparent trading activity in the Shares (or any security
convertible or exchangeable for Shares) or to manipulate the price of the Shares
(or any security convertible into or exchangeable for Shares) in violation of
the federal securities laws.
(v)There have been no purchases of Shares in Rule 10b-18 purchases of blocks
pursuant to the once-a-week block exception contained in Rule 10b-18(b)(4) by or
for Issuer or any of its affiliated purchasers during each of the four calendar
weeks preceding the Trade Date and during the calendar week in which the Trade
Date occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated purchaser” each as
defined in Rule 10b-18).
(vi)Issuer is as of the date hereof, the Prepayment Date, any Buyer Election
Date and any Buyer Cash Settlement Payment Date, and after giving effect to the
transactions contemplated hereby will be, Solvent. As used in this paragraph,
the term “Solvent” means, with respect to a particular date,
18

--------------------------------------------------------------------------------



that on such date (A) the present fair market value (or present fair saleable
value) of the assets of Issuer is not less than the total amount required to pay
the liabilities of Issuer on its total existing debts and liabilities (including
contingent liabilities) as they become absolute and matured, (B) Issuer is able
to realize upon its assets and pay its debts and other liabilities, contingent
obligations and commitments as they mature and become due in the normal course
of business, (C) assuming consummation of the transactions as contemplated by
this Confirmation, Issuer is not incurring debts or liabilities beyond its
ability to pay as such debts and liabilities mature, (D) Issuer is not engaged
in any business or transaction, and does not propose to engage in any business
or transaction, for which its property would constitute unreasonably small
capital after giving due consideration to the prevailing practice in the
industry in which Issuer is engaged, (E) Issuer is not a defendant in any civil
action that could reasonably be expected to result in a judgment that Issuer is
or would become unable to satisfy, (F) Issuer is not “insolvent” (as such term
is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the
United States Code) (the “Bankruptcy Code”)) and (G) Issuer would be able to
purchase Shares with an aggregate purchase price equal to the Prepayment Amount
in compliance with the corporate laws of the jurisdiction of its incorporation.
(vii)Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.
(viii)No state or local (including non-U.S. jurisdictions) law, rule, regulation
or regulatory order (“Rules”) applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of MSCO or its affiliates owning or holding (however defined) Shares
(other than any Rules applicable to MSCO or its affiliates under its bank
regulatory requirements).
(ix)Issuer (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least USD 50,000,000 as of the date hereof.
(b)Issuer acknowledges and agrees that the Initial Shares may be sold short to
Issuer. Issuer further acknowledges and agrees that MSCO may purchase Shares in
connection with the Transaction, which Shares may be used to cover all or a
portion of such short sale or may be delivered to Issuer. Such purchases and any
other market activity by MSCO will be conducted independently of Issuer by MSCO
as principal for its own account. All of the actions to be taken by MSCO in
connection with the Transaction shall be taken by MSCO independently and without
any advance or subsequent consultation with Issuer.
(c)It is the intent of the parties that the Transaction comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) of the Exchange Act, and the parties
agree that this Confirmation shall be interpreted to comply with the
requirements of such rule, and Issuer shall not take any action that results in
the Transaction not so complying with such requirements. Without limiting the
generality of the preceding sentence, Issuer acknowledges and agrees that (A)
Issuer does not have, and shall not attempt to exercise, any influence over how,
when or whether MSCO effects any market transactions in connection with the
Transaction and (B) neither Issuer nor its officers or employees shall, directly
or indirectly,
19

--------------------------------------------------------------------------------



communicate any information regarding Issuer or the Shares to any employee of
MSCO or its Affiliates, other than employees identified by MSCO to Issuer in
writing as employees not responsible for executing market transactions in
connection with the Transaction. Issuer also acknowledges and agrees that any
amendment, modification, waiver or termination of this Confirmation must be
effected in accordance with the requirements for the amendment or termination of
a “plan” as defined in Rule 10b5-1(c) under the Exchange Act. Without limiting
the generality of the foregoing, any such amendment, modification, waiver or
termination shall be made in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b-5 under the Exchange Act, and no such
amendment, modification, waiver or termination shall be made at any time at
which Issuer or any officer or director of Issuer is aware of any material
nonpublic information regarding Issuer or the Shares.
(d)Each of Issuer and MSCO represents and warrants to the other that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.
(e)Each of Issuer and MSCO acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act by virtue of Section 4(a)(2) thereof. Accordingly, it represents
and warrants to the other party that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment, (ii) it is an “accredited investor” as that term
is defined in Regulation D under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.
(f)In addition to the representations, warranties and covenants in this
Agreement, Dealer represents warrants and covenants to Issuer that:


(i) In addition to the covenants in the Agreement and herein, Dealer agrees to
use commercially reasonable efforts, during the Calculation Period and any Buyer
Settlement Valuation Period for any Transaction, to make all purchases of Shares
in connection with such Transaction in a manner that would comply with the
limitations set forth in clauses (b)(1), (b)(2), (b)(3) and (b)(4) and (c) of
Rule 10b-18, as if such rule were applicable to such purchases and taking into
account any applicable Securities and Exchange Commission no-action letters as
appropriate, and subject to any delays between the execution and reporting of a
trade of the Shares on the Exchange and other circumstances beyond Dealer’s
control; provided that, during the Calculation Period, the foregoing agreement
shall not apply to purchases made to dynamically hedge for Dealer’s own account
or the account of its affiliate(s) the optionality arising under a Transaction
(including, for the avoidance of doubt, timing optionality); provided further
that, without limiting the generality of the first sentence of this Section,
Dealer shall not be responsible for any failure to comply with Rule 10b-18(b)(3)
to the extent any transaction that was executed (or deemed to be executed) by or
on behalf of Issuer or an “affiliated purchaser” (as defined under Rule 10b-18)
pursuant to a separate agreement is not deemed to be an “independent bid” or an
“independent transaction” for purposes of Rule 10b-18(b)(3).


(ii) Dealer hereby represents and covenants to Issuer that it has implemented
policies and procedures, taking into consideration the nature of its business,
reasonably designed to ensure that (A) individuals making investment decisions
related to any Transaction do not have access to material nonpublic information
regarding Issuer or the Shares and (B) individuals of Dealer that are in
possession of material nonpublic information regarding the Issuer or the Shares
have not, while in possession of such
20

--------------------------------------------------------------------------------



material nonpublic information, participated in any offsetting transaction(s) in
respect of such Transaction.


(iii) Within one Exchange Business Day of purchasing any Shares on behalf of
Issuer pursuant to the once-a-week block exception set forth in paragraph (b)(4)
of Rule 10b-18, Dealer shall notify Issuer of the total number of Shares so
purchased.


10.Acknowledgements of Issuer Regarding Hedging and Market Activity.
Issuer agrees, understands and acknowledges that:
(a)During the period from (and including) the Trade Date to (and including) the
Settlement Date, MSCO and its Affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative transactions in order to establish, maintain or adjust its
Hedge Position with respect to the Transaction.
(b)MSCO and its Affiliates also may be active in the market for the Shares or
options, futures contracts, swaps or other derivative transactions relating to
the Shares other than in connection with hedging activities in relation to the
Transaction.
(c)MSCO shall make its own determination as to whether, when and in what manner
any hedging or market activities in Issuer’s securities or other securities or
transactions shall be conducted and shall do so in a manner that it deems
appropriate to hedge its price and market risk with respect to the Transaction.
(d)Any such market activities of MSCO and its Affiliates may affect the market
price and volatility of the Shares, including the 10b-18 VWAP, the Forward
Price, and the Buyer Settlement Price, each in a manner that may be adverse to
Issuer.
11.[Reserved]
12.Other Provisions.
(a)Issuer agrees and acknowledges that MSCO is a “financial institution,”
“financial participant” and “swap participant” within the meaning of Sections
101(22), 101(22A) and 101(53C) of the Bankruptcy Code. The parties hereto
further agree and acknowledge that it is the intent of the parties that (A) this
Confirmation is a “securities contract,” as such term is defined in Section
741(7) of the Bankruptcy Code, with respect to which each payment and delivery
hereunder or in connection herewith is a “termination value,” “payment amount,”
“offset or net out” or “other transfer obligation” within the meaning of Section
362(b) of the Bankruptcy Code and a “settlement payment,” within the meaning of
Section 546(e) of the Bankruptcy Code, (B) this Confirmation is a “swap
agreement,” as such term is defined in Section 101(53B) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “transfer” within the meaning of Section 546(g) of the Bankruptcy
Code, (C) the rights given to MSCO under this Confirmation and under the
Agreement upon the occurrence of an Event of Default with respect Issuer
constitute “contractual rights” to cause the liquidation, termination or
acceleration of or the offset or net out termination values under or in
connection with a “securities contract” and a “swap agreement”, (D) this
Confirmation is a “master netting agreement’ as defined in 101(38A) of the
Bankruptcy Code and (E)MSCO is entitled to the protections afforded by, among
other sections, Sections 362(b)(6), 362(b)(17), 362(o), 546(e), 546(g),
548(d)(2), 555, 560, and 561 of the Bankruptcy Code and.
21

--------------------------------------------------------------------------------



(b)MSCO acknowledges and agrees that this Confirmation is not intended to convey
to MSCO rights against Issuer with respect to the Transaction that are senior to
the claims of common stockholders of Issuer in any United States bankruptcy
proceedings of Issuer; provided that nothing herein shall limit or shall be
deemed to limit MSCO’s right to pursue remedies in the event of a breach by
Issuer of its obligations and agreements with respect to the Transaction;
provided further that nothing herein shall limit or shall be deemed to limit
MSCO’s rights in respect of any transactions other than this Transaction.
(c)Notwithstanding any provision of this Confirmation or any other agreement
between the parties to the contrary, neither the obligations of Issuer nor the
obligations of MSCO hereunder are secured by any collateral, security interest,
pledge or lien.
(d)Each party waives any and all rights it may have to set off obligations
arising under the Agreement and the Transaction against other obligations
between the parties, whether arising under any other agreement, applicable law
or otherwise.
(e)Notwithstanding anything to the contrary herein, MSCO may, by prior notice to
Issuer, satisfy its obligation to deliver any Shares or other securities on any
date due (an “Original Delivery Date”) by making separate deliveries of Shares
or such securities, as the case may be, at more than one time on or prior to
such Original Delivery Date, so long as the aggregate number of Shares and other
securities so delivered on or prior to such Original Delivery Date is equal to
the number required to be delivered on such Original Delivery Date. Any Shares
delivered pursuant to this provision shall be included in the calculation of the
Settlement Amount.
(f)It shall constitute an Additional Termination Event with respect to which the
Transaction is the sole Affected Transaction and Issuer is the sole Affected
Party if, at any time on or prior to the final Valuation Date, the price per
Share on the Exchange, as determined by the Calculation Agent, is at or below
the Threshold Price (as specified in Schedule I).
13.Share Caps.
Notwithstanding any other provision of this Confirmation or the Agreement to the
contrary, in no event shall Issuer be required to deliver to MSCO in the
aggregate a number of Shares that exceeds the Share Cap as of the date of
delivery (as specified in Schedule I). Notwithstanding anything to the contrary
in this Confirmation, in no event shall MSCO be required to deliver any Shares
in excess of the Maximum Number of Shares (as specified in Schedule I).
14.Transfer and Assignment.
MSCO may, without the consent of the Issuer, transfer or assign its rights and
obligations hereunder and under this Confirmation, in whole or in part, to any
of its Affiliates (1) that has a long-term issuer rating that is equal to or
better than Dealer’s credit rating at the time of such assignment, or (2) whose
obligations hereunder will be guaranteed, pursuant to the terms of a customary
guarantee in a form used generally for similar transactions, by Dealer or
Dealer’s ultimate parent; provided that, at the time of such assignment (i)
Issuer will not be required to pay (including a payment in kind) to the
transferee any amount in respect of an Indemnifiable Tax under Section
2(d)(i)(4) of the Agreement greater than the amount in respect of which Issuer
would have been required to pay to Dealer in the absence of such transfer; and
(ii) Issuer will not receive any payment (including a payment in kind) from
which an amount had been withheld or deducted, on account of a Tax under Section
2(d)(i) of the Agreement, in excess of that which Dealer would have been
required to so withhold or deduct in the absence of such transfer, except to the
extent that the transferee will be required to make additional
22

--------------------------------------------------------------------------------



payments pursuant to Section 2(d)(i)(4) of the Agreement in respect of such
excess. For the avoidance of doubt, Issuer shall have the right to consent to
any transfer or assignment that does not meet the requirements set forth above.
15.The parties agree that (i) to the extent that prior to the date hereof both
parties have adhered to the 2018 ISDA U.S. Resolution Stay Protocol (the
“Protocol”), the terms of the Protocol are incorporated into and form a part of
this Agreement, and for such purposes this Agreement shall be deemed a Protocol
Covered Agreement and each party shall be deemed to have the same status as
Regulated Entity and/or Adhering Party as applicable to it under the Protocol;
(ii) to the extent that prior to the date hereof the parties have executed a
separate agreement the effect of which is to amend the qualified financial
contracts between them to conform with the requirements of the QFC Stay Rules
(the “Bilateral Agreement”), the terms of the Bilateral Agreement are
incorporated into and form a part of this Agreement and each party shall be
deemed to have the status of “Covered Entity” or “Counterparty Entity” (or other
similar term) as applicable to it under the Bilateral Agreement; or (iii) if
clause (i) and clause (ii) do not apply, the terms of Section 1 and Section 2
and the related defined terms (together, the “Bilateral Terms”) of the form of
bilateral template entitled “Full-Length Omnibus (for use between U.S. G-SIBs
and Corporate Groups)” published by ISDA on November 2, 2018 (currently
available on the 2018 ISDA U.S. Resolution Stay Protocol page at www.isda.org
and, a copy of which is available upon request), the effect of which is to amend
the qualified financial contracts between the parties thereto to conform with
the requirements of the QFC Stay Rules, are hereby incorporated into and form a
part of this Agreement, and for such purposes this Agreement shall be deemed a
“Covered Agreement,” MSCO shall be deemed a “Covered Entity” and Issuer shall be
deemed a “Issuer Entity.” In the event that, after the date of this Agreement,
both parties hereto become adhering parties to the Protocol, the terms of the
Protocol will replace the terms of this paragraph . In the event of any
inconsistencies between this Agreement and the terms of the Protocol, the
Bilateral Agreement or the Bilateral Terms (each, the “QFC Stay Terms”), as
applicable, the QFC Stay Terms will govern. Terms used in this paragraph without
definition shall have the meanings assigned to them under the QFC Stay Rules.
For purposes of this paragraph, references to “this Agreement” include any
related credit enhancements entered into between the parties or provided by one
to the other. In addition, the parties agree that the terms of this paragraph
shall be incorporated into any related covered affiliate credit enhancements,
with all references to Morgan Stanley replaced by references to the covered
affiliate support provider.


“QFC Stay Rules” means the regulations codified at 12 C.F.R. 252.2, 252.81–8, 12
C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited exceptions,
require an express recognition of the stay-and-transfer powers of the FDIC under
the Federal Deposit Insurance Act and the Orderly Liquidation Authority under
Title II of the Dodd Frank Wall Street Reform and Consumer Protection Act and
the override of default rights related directly or indirectly to the entry of an
affiliate into certain insolvency proceedings and any restrictions on the
transfer of any covered affiliate credit enhancements.
16.Governing Law; Jurisdiction; Waiver.
THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED
TO THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. THE
PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK AND THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK IN CONNECTION WITH ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION
TO THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO,
THESE COURTS. NOTHING IN THIS PROVISION
23

--------------------------------------------------------------------------------



SHALL PROHIBIT A PARTY FROM BRINGING AN ACTION TO ENFORCE A MONEY JUDGMENT IN
ANY OTHER JURISDICTION. 
EACH PARTY HEREBY IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS
OF THE OTHER PARTY OR THE OTHER PARTY’S AFFILIATES IN THE NEGOTIATION,
PERFORMANCE OR ENFORCEMENT HEREOF.
17.No Collateral, Netting or Setoff.
Notwithstanding any provision of the Agreement or any other agreement between
the parties to the contrary, the obligations of Issuer hereunder are not secured
by any collateral. Obligations under any Transaction shall not be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
any other obligations of the parties, whether arising under the Agreement, this
Confirmation, or under any other agreement between the parties hereto, by
operation of law or otherwise, and no other obligations of the parties shall be
netted, recouped or set off (including pursuant to Section 6 of the Agreement)
against obligations under any Transaction, whether arising under the Agreement
or this Confirmation, or under any other agreement between the parties hereto,
by operation of law or otherwise, and each party hereby waives any such right of
setoff, netting or recoupment.
18.Status of Claims in Bankruptcy.
Dealer acknowledges and agrees that this Confirmation is not intended to convey
to Dealer rights against Issuer with respect to any Transaction that are senior
to the claims of common stockholders of Issuer in any United States bankruptcy
proceedings of Issuer; provided that nothing herein shall limit or shall be
deemed to limit Dealer’s right to pursue remedies in the event of a breach by
Issuer of its obligations and agreements with respect to any Transaction;
provided further that nothing herein shall limit or shall be deemed to limit
Dealer’s rights in respect of any transactions other than any Transaction.


19.Delivery of Cash.
For the avoidance of doubt, other than payment of the Prepayment Amount by
Issuer, nothing in this Confirmation shall be interpreted as requiring Issuer to
cash settle any Transaction hereunder, except in circumstances where cash
settlement is within Issuer’s control or in those circumstances in which holders
of the Shares would also receive cash.
20.Counterparts.
This Confirmation may be executed in any number of counterparts, all of which
shall constitute one and the same instrument, and any party hereto may execute
this Confirmation by signing and delivering one or more counterparts.
24

--------------------------------------------------------------------------------





Remainder of Page Intentionally Blank






25


--------------------------------------------------------------------------------



Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to us.
Confirmed as of the date first written above:

PALO ALTO NETWORKS INC.MORGAN STANLEY & CO. LLC
By:_/s/ Catherine Portman_______________
By:_/s/__Darren McCarley____________________
Name: Catherine PortmanName: Darren McCarleyTitle: VP, TreasuryTitle: Managing
Director



        

